Title: To James Madison from Peder Pedersen, 30 December 1807
From: Pedersen, Peder
To: Madison, James



Monsieur,
à Philadelphie le 30 Decembr. 1807.

Je viens de reçevoir la lettre que Vous m’aviez fait l’honneur de m’écrire le 26 du court. en reponse de la mienne du 21.  Veuilles bien être persuadé Monsieur, que je me ferai un devoir agréable d’obeir à Vos ordres en transmettant à ma Cour l’assurance des sentiments amicales pour Elle, que Vous m’avez fait l’honneur de m’y notifier, de la part de Son Excellence Mr. le Président ainsique du Gouvernement des Etats Unis.  Je Vous prie, Monsieur, de vouloir bien agréer l’hommage de la Considération la plus distinguée avec laquelle j’ai l’honneur d’être Monsieur, Votre très-humble et très-obeissant Serviteur

P. Pedersen

